Citation Nr: 0617809	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to May 1972

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

This matter was previously before the Board in April 2004, at 
that time the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  
See 38 C.F.R. § 20.901 (2005).  The Board has received and 
reviewed that opinion.  However, as will be explained in 
detail below, the Board has determined that additional 
development is in order.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection of 
Hepatitis C.  Essentially, he contends that vaccinations 
which he received in service from air gun injectors caused 
him to develop Hepatitis C.  For the reasons explained 
immediately below, a remand is in order.  

Reasons for remand

Location of the veteran

At the time that the veteran submitted his claim he provided 
VA with a correctional facility as his address of record.  
However, when VA attempted to provide the veteran with a copy 
of the VHA opinion, the document was returned by the 
correctional facility as undeliverable noting that the 
veteran was "not here."  No further information was 
provided.  

Therefore, the veteran has not received a copy of the medical 
opinion or had an opportunity to provide additional 
information in response.  

The file includes a record from the Michigan Department of 
Corrections which indicates that the veteran's earliest 
release date is February 1, 2012.  Therefore it is likely, 
although not a certainty, that he is somewhere within the 
Michigan prison system.  

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  However, VA's duty to assist requires 
that he be accorded the same assistance as his fellow, non-
incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185 
(1995).

The Board also notes that the veteran requested a RO hearing 
in July 2003 correspondence.  The hearing was scheduled for 
November 2003.  The veteran did not appear.  However, the 
veteran has advised VA that he was attempting to make 
arrangements in order to appear and that he still desired a 
hearing.  No further response or information has been 
received by the veteran.  

Therefore, in order to clarify the veteran's request for a 
hearing and ascertain his ability to appear thereat, and also 
to provide him with notice of the newly obtained evidence of 
record, the Board finds that the Agency of Original 
Jurisdiction (AOJ) should take action to locate the veteran.  

Medical opinion

As noted above, the Board requested a VHA opinion.  However, 
the opinion received was to the effect that the reviewing 
medical professional could not form an opinion as to the 
timing of onset or method of transmission of the veteran's 
Hepatitis C.  The United States Court of Appeals for Veterans 
Claims has held that medical opinions, such as this one, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

There is not of record any other competent medical evidence 
which speaks to the question of nexus.  VA's duty to assist 
the veteran includes obtaining a medical opinion where 
necessary to reach a decision on the claim. See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2005). See Charles v. 
Principi, 16 Vet. App. 370 (2002) [duty to assist required 
securing a medical opinion when there was a current diagnosis 
and an indication that the claimed disability may be 
associated with an injury or disease in service]. 

Such is the case here.  Therefore, the Board finds that the 
veteran should be referred for a VA medical examination, 
subject to limitations imposed by the veteran's possibly 
continuing incarceration.  

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C. The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987). Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting. It noted that 
it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Additional medical evidence

The inconclusive IME opinion was based, in part, on a lack of 
evidence pertaining to the veteran's medical history.  As 
noted above, he has contended that he contracted hepatitis C 
due to air gun vaccinations in service.  The VA Fast Letter  
merely indicated that such method of transmission was 
"biologically plausible".  The sketchy record indicates 
that the veteran has tattoos and has a history of substance 
abuse, although he denied intravenous drug use.  The Board 
believes that further efforts should be made to locate past 
medical records, again to the extent possible under the 
circumstances. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should make an effort to locate 
the veteran, in particular contacting the 
Michigan Department of Corrections.  If 
the veteran cannot be located, this 
should be noted in the claims folder.  If 
the veteran can be located, he should be 
contacted in writing.   The veteran 
should be asked to provide information 
concerning all post-service medical 
examination, hospitalization and 
treatment, to include the names of health 
care providers, locations and approximate 
dates.  VBA should, after obtaining 
appropriate consent, attempt to secure 
copies of any pertinent medical records.  
Any medical evidence so obtained should 
be associated with the veteran's VA 
claims folder.  The veteran should also 
be provided a copy of the VHA opinion and 
asked whether or not he still desires a 
hearing and if so when he would be 
available to participate in such hearing.  

2.  Thereafter, VBA should refer the 
veteran's VA claims folder, including a 
copy of this remand, to an appropriately 
qualified medical specialist for an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C is related to his military 
service, to include the claimed air gun 
injections, or whether it is more likely 
that post-service factors, such as the 
veteran's documented substance abuse and 
tattoos, caused his current Hepatitis C.  
In so opining, the reviewer should take 
into consideration the VA Fast letter 
discussed by the Board above.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If appropriate, the provisions of 
38 C.F.R. § 3.158 [abandoned claims] 
should be considered.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



